   Case 2:15-cv-00119-JNP-EJF Document 487 Filed 01/27/20 Page 1 of 2




 Alan L. Sullivan (3152)                                    Steven M. Gombos (pro hac vice)
 Paul W, Shakespear (14113)                                 Gerald M. Ritzert (pro hat vt'ce)
 SNELL & WILMER (UT)                                        GOMBOS LEYTON, P,C,
 15 W. South Temple> Ste.1:200                              11350 Random Hills Road
 Gateway Tower West                                         Suite 400
 Salt Lake City, Utah 84101                                 Fairfax, VA 22030
 Telephone: (801) 257~1900                                  Telephone! (703) 934~2660
 Email: asulUvan@swlaw.com                                  Email: sgombos@glpclaw.com
        psha.kespea.r@swlaw.com                                     gritzert@glpclaw.com

Attorneys for Defendants Stevens~Henager College, Inc., and Center for Excellence in Higher
Education, Inc.


                         UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF UTAH

 UNITED STATES OF AMERICA EX REL. KATIE
 BROOKS AND NANNETTE WRtDE 1
                                                                 STIPULATED CONSENT
                PLAINTIFFS;                                      ORDER

 vs.                                                             CASE   No. 2:15~cv~00119·
                                                                 JNP~EHF
 STEVENS-HENAGER COLLEca:, INC., A UTAH
 CORPORATION; AND CENTER FOR EXCELLENCE IN
 HIGHER EDUCATION                          JUtH'.tE JILL                        N.   PARRISH-


                                                                 MAGISTRATE JUDGE
                DEFENDANTS.                                      EVELYN    J,
                                                                         FURSE



                              STlPULATE:O CONSENT OltDJttt

       The parties have conferred about the government documents referenced in Exhibit A1

which the United States has produced to counsel for Defendants under the protective order entered

in this case. Counsel for the United States has agreed that the specified documents may be used in

a separate federal cue raising the same underlying legal issues. The parties have further agreed as

foUows:

                                                                                                 1
   Case 2:15-cv-00119-JNP-EJF Document 487 Filed 01/27/20 Page 2 of 2




       (1) the government documents referenced in Exhibit A will be produced as confidential

           under the protective order entered in the other case;

       (2) counsel for Defendants will produce the documents to opposing counsel in the other

           case; and

       (3) the documents may be used in depositions of current and former Department of

           Education employees in the other case.

       In addition, the parties have agreed that counsel for Defendants will notify the counsel for

the United States which documents wiU be used during the trial of that other case.

       Exhibit A comprises the parties' initial effort to identify documents. The parties will confer

in writing about the use of any additional doc                                          enn:y~is
                                                                                               ~,~-._


    D. Majors>       Attorney
John W. Black, Trial Attorney
Chris R, Reimer, Trial Attorney
                                                                itz:·
                                                          os Leyton1 PC            /
                                                                                      ti~k / ri
U.S. Department of Justice, Civil Division         11350 Random Hills Rd., Suite 400
175 N Street NE                                    Fairfax, VA 22030
Washington, DC 20002                               T: 703.934.2660
 T: 202.307.0264                                   E: sgombos@glpclaw.com
 E: jay.majors@usdoj.gov                             . gritzert@glpclaw.com
   john.w.black@usdoj.gov
   christopher.r.reimer@usdoj.gov
 Attorneys for the United States of America        Attorneys for Defendants Stevens-Henager
                                                   College, Inc., and Center for Excellence in
                                                   Higher Education


SO ORDERED.
